Exhibit 99.3 DXP Enterprises, Inc. Unaudited Pro Forma Condensed Combined Balance Sheet - June 30, 2012 (in thousands of U.S. Dollars) DXP HSE U.S. GAAP and Pro Forma Pro Forma Historical Historical Adjustments Combined Assets Current Assets: Cash Accounts receivable, net Inventory, net Prepaid expenses and other current assets - Deferred income taxes Total current assets - Property & equipment, net (8,650)(l) Other assets: Goodwill (378)(c) 19,807(c) 3,117(a) Other intangible assets, net 29,999(d) (1,923)(h) Other non current assets Total assets $ 478,213 Liabilities & Shareholders' Equity Current liabilities: Trade accounts payable and cash overdraft $ 75,521 Accrued expenses and other current liabilities $3,117(a) (931)(m) Current portion of long term debt (2,073)(h) (1,968)(l) Total current liabilities Long term debt (2,187)(h) (3,435)(l) 84,333(b) Deferred income taxes 10,500(d) 189(l) Total liabilities Shareholders' equity (43,068)(e) (3,437)(l) 932(m) Total stockholders’ equity Total liabilities & stockholders' equity $ 69,229 See accompanying notes to Unaudited Pro Forma Condensed Combined Financial Statements. DXP Enterprises, Inc. Unaudited Pro Forma Condensed Combined Statement of Income For the Six Months Ended June 30, 2012 (in thousands of U. S. Dollars, except per share amounts) DXP Historical HSE Historical U. S. GAAP and Pro Forma Adjustments Pro Forma Combined Sales Cost of sales 537(l) 206(n) Gross profit Selling, general and administrative expense $(1,782)(j) 134(m) - Intangible asset amortization (265)(h) 1,912(f) 29(n) Operating income Other income 12 553(l) Interest expense 324(h) 134(l) (1,904)(g) Reversal of impairment of property and equipmentandintangibleassets - (4,111)(l) - Income before taxes Provision for income taxes (2,021)(i) Net income Preferred stock dividend - - Net income attributable to common shareholders Basic income per share Weighted average common shares outstanding Diluted income per share Weighted average commonand common equivalentshares outstanding See accompanying notes to Unaudited Pro Forma Condensed Combined Financial Statements. DXP Enterprises, Inc. Unaudited Pro Forma Condensed Combined Statement of Income For Year Ended December 31, 2011 (in thousands of U. S. Dollars, except per share amounts) DXP Historical HSE Historical U. S. GAAP and Pro Forma Adjustments Pro Forma Combined Sales Cost of sales 1,346(l) Gross profit Selling, general and administrative expense $(665)(j) (77)(m) 1,000(a) Intangible asset amortization (498)(h) 3,825(f) Operating income Other income 28 416(l) Interest expense 607(h) 172(l) (3,489)(g) Reversal of impairment of propertyand equipment andintangibleassets (640)(k) (1,027)(h) Income before taxes Provision for income taxes (2,762)(i) Net income $ 31,389 Preferred stock dividend Net income attributable to common shareholders $ 31,299 Basic income per share $ 2.19 Weighted average commonshares outstanding Diluted income per share $ 2.07 Weighted average commonand common equivalentshares outstanding See accompanying notes to Unaudited Pro Forma Condensed Combined Financial Statements. DXP Enterprises, Inc. Notes to Unaudited Pro Forma Condensed Combined Financial Statements Note 1.Basis of Presentation On July 11, 2012, DXP Enterprises, Inc. ("DXP") completed the acquisition of HSE Integrated Ltd. ("HSE").Through its wholly-owned subsidiary, DXP Canada Enterprises Ltd., DXP acquired all of the outstanding common shares of HSE by way of a plan of arrangement under the Business Corporations Act (Alberta) (the "Arrangement").Pursuant to the Arrangement, HSE shareholders received CDN $1.80 in cash per each common share of HSE held.The total transaction value is approximately $85 million, including approximately $4 million in debt and approximately $3 million in transaction costs, $1 million of which was incurred by DXP.The purchase price was financed with borrowings under DXP’s new $325 million credit facility which was closed simultaneously with the acquisition. The unaudited pro forma condensed combined balance sheet has been prepared assuming the acquisition occurred as of June 30, 2012.The unaudited pro forma condensed consolidated statements of income have been prepared assuming the acquisition occurred as of January 1, 2011. For the unaudited pro forma condensed combined balance sheet, the approximately $84 million purchase price, has been allocated based on management’s preliminary estimate of the fair values of assets acquired and liabilities assumed as of July 11, 2012.The purchase price allocation, which excludes transaction costs, is considered preliminary, particularly as it relates to the final valuation of certain identifiable intangible assets and property and equipment.There could be significant adjustments when the valuation is finalized.The preliminary estimate of the purchase price allocation is as follows (in millions): Total current assets Intangible assets 30 Goodwill 19 Property, plant and equipment, net 25 Total liabilities Total purchase price The acquired intangible assets consist primarily of customer relationships and non-compete agreements.These intangible assets are estimated to be amortized over approximately 8 years using the straight-line method. The historic financial statements of HSE are presented in accordance with International Financial Accounting Standards ("IFRS") as issued by the International Accounting Standards Board (“IASB”).The historical HSE results have been expressed in Canadian Dollars and have been translated into U.S. Dollars using .994 conversion rate for six months ending June 30, 2012 (which amounted to approximately $ 0.99 per Canadian Dollar) and 1.012 for year ending December 31, 2011 (which amounted to approximately $1.02 per Canadian Dollar). The unaudited pro forma statements are prepared in accordance with Regulation S-X and the accounting policies used in the preparation of the pro forma statements are in accordance with generally accepted accounting principles in the United States ("U.
